Citation Nr: 1038024	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, secondary 
to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1969.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, denying entitlement to the benefit sought. The Board 
previously remanded this case in November 2008 for specified 
evidentiary development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board is remanding this case again to obtain a more 
conclusive indication of whether the Veteran as claimed had 
exposure to Agent Orange during military service.

The Veteran had service in Korea from March 1968 to September 
1969, and contends that he had exposure to Agent Orange during 
periodic trips to the Demilitarized Zone (DMZ) while "taking 
vans dropping troops to and from the DMZ." He also alleges that 
he "traveled from the DMZ to the shores of Pusan-Pohang and 
Kwan-Ju. Yon Ju Kol - Dong Du Chon." 

As the Veteran was diagnosed with prostate cancer already in 
1996, he would be presumed service-connected for the condition 
under 38 C.F.R. § 3.309(e), provided that the underlying exposure 
to Agent Orange were also sufficiently proven.

Under VA departmental guidelines, there were certain units 
stationed in areas along the DMZ in Korea where herbicides were 
used between April 1968 and July 1969 as recognized by the 
Department of Defense (DOD). M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C. The Veteran did not serve in one of these 
designated units confirmed to have been stationed along the DMZ. 

However, the M21-1MR guidelines further provide that specified 
development procedures will be undertaken where the veteran 
claims herbicide exposure along the DMZ, and was not part of one 
of the designated units for which exposure is conceded. By this 
policy, a request for location of the particular unit and whether 
it was stationed along the DMZ, shall be submitted to the Joint 
Services Records Research Center (JSRRC) for verification. M21-
1MR, Part IV, Subpart ii, Chapter 1, Section D.

Accordingly, pursuant to the Board's November 2008 remand 
directive, the RO/AMC forwarded a request for verification of the 
Veteran's service along the Korean DMZ to the JSRRC. That agency 
responded as follows:

	We cannot document or verify [the Veteran's] presence along 
the DMZ 
	or that his duties involved driving soldiers to the DMZ. 
Available historical
	records do not document the daily travels, departure, or 
arrival of individual
	unit members or aircraft flight paths. Information 
concerning [the Veteran's]
	specific duty assignments should be maintained in his 
[military personnel 	file].

The Board finds that the JSRRC's existing report is not 
sufficient to adjudicate the present claim. For one, the report 
sent simply alludes to the fact that confirming       the 
Veteran's exact personal location at any given point would not be 
feasible.            In actuality, there does not appear to have 
been substantive research into whether           the Veteran's 
own unit of assignment was ever stationed in or sent to the DMZ, 
information far more likely to be available through historical 
unit records. Provided the Veteran's unit was located along the 
DMZ while he was assigned to that unit,         it stands to 
reason that he too likely would have been in the area of the DMZ. 
Secondly, the RO/AMC's inquiry submitted to the JSRRC left out 
some of the information from the Veteran's unit designation, 
which would have been helpful for research purposes. So in light 
of these deficiencies, the Board is requesting one further 
inquiry with the JSRRC to help establish the Veteran's 
whereabouts during the time period in question.

Before attempting any further corroboration with the JSRRC, 
however, the Board recognizes that the information the Veteran 
has offered to this point concerning the circumstances of alleged 
Agent Orange exposure has been relatively sparse. It is therefore 
requested that he be given one further opportunity to offer 
further details of his alleged exposure, including more precise 
locations, occupational duties and dates for when this occurred.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran and 
request further information regarding the 
circumstances of his alleged exposure to 
Agent Orange along the Korean DMZ during 
service, including exact locations visited, 
occupational duties, and dates that the 
incidents of herbicide exposure transpired. 

2.	Following receipt of any additional 
information from the Veteran, the RO/AMC will 
contact the JSRRC and request a supplemental 
report clarifying whether            the 
Veteran had service along the DMZ in Korea,             
and specifically addressing the underlying 
question            of whether the unit in 
which the Veteran served                was 
stationed along the DMZ at any point.                       
Also, in completing this informational 
inquiry,                   the RO/AMC should 
provide the JSRRC with                    the 
Veteran's complete unit designation --                  
DET R KMAG (P8 5700) Eighth Army. 

3.	The RO/AMC should then review the claims 
file.         If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based on all additional 
evidence received.           If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


